Name: Commission Regulation (EEC) No 750/82 of 31 March 1982 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/48 Official Journal of the European Communities 1 . 4. 82 COMMISSION REGULATION (EEC) No 750/82 of 31 March 1982 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), and in particular Article 5(1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 466/82 (2), as amended by Regulation (EEC) No 587/82 (3); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 466/82 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 29-368 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p. 2. (2) OJ No L 56, 27. 2. 1982, p . 38 . O OJ No L 70, 13 . 3 . 1982, p . 16 .